Case 2:10-cr-00025-WFN   ECF No. 192   filed 09/08/20   PageID.1195 Page 1 of 1




                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Sep 08, 2020
                                                                      SEAN F. MCAVOY, CLERK
